Appellant, an attorney, appeals from the decision of the Surrogate, and the resettled decree of the Surrogate’s Court, Kings County, insofar as they fix and limit his compensation as attorney for a testamentary trustee. Decree, as resettled, insofar as appealed from, unanimously affirmed, with separate bills of costs to the petitioner respondent, and to the special guardian, payable out of the estate. No opinion. Appeal from decision of the Surrogate dismissed, without costs. Present — Hagarty, Acting P. J., Carswell, Johnston, Aldrich and Nolan, JJ.